Case: 17-14581   Date Filed: 06/13/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-14581
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 9:17-cr-80047-DTKH-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                 versus

ADRIAN ARRELLANO GUAJARDO,

                                                        Defendant-Appellant.

                     ________________________

                           No. 17-14582
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 0:16-cr-60301-DTKH-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
              Case: 17-14581    Date Filed: 06/13/2018   Page: 2 of 5


                                       versus

ADRIAN ARRELLANO GUAJARDO,

                                                             Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                  (June 13, 2018)

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

      Adrian Arrellano Guajardo appeals his 168-month concurrent sentences for

two counts of possession with intent to distribute methamphetamine and a mixture

containing methamphetamine. He asserts that his sentences are substantively

unreasonable because the district court disregarded certain mitigating

factors―such as his imminent deportation order following imprisonment, his

strong family ties to the United States, and his minor criminal history―when it

denied his request for a downward variance. After careful review, we affirm.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard of review. Gall v. United States, 552 U.S. 38, 41 (2007). If the

sentence is procedurally sound, then we consider the sentence’s substantive

reasonableness, taking into consideration the extent of any variance from the

                                         2
              Case: 17-14581     Date Filed: 06/13/2018    Page: 3 of 5


guideline range. Id. at 51. We will reverse only if “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the [18 U.S.C.] § 3553(a) factors by arriving at a sentence that lies outside the

range of reasonable sentences dictated by the facts of the case.” United States v.

Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc).

      A district court abuses its discretion when it (1) fails to consider relevant

factors that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) commits a clear error of judgment by balancing the

proper factors unreasonably. Id. at 1189. The party seeking to prove the sentence

unreasonable bears the burden of proof. Id. at 1191 n.16. Where a sentence is

consistent with the guidelines’ application of the § 3553(a) factors, it is probable

that the sentence is reasonable. Id. at 1185.

      The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, deter criminal conduct, and protect the public from the

defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2). Importantly, the

district court has the discretion to weigh the § 3553(a) factors and may “attach

great weight to one factor over others.” United States v. Cubero, 754 F.3d 888,

892 (11th Cir. 2014) (quotation marks omitted). Furthermore, the district court is

                                          3
              Case: 17-14581     Date Filed: 06/13/2018   Page: 4 of 5


not required to state that it has considered each factor enumerated in § 3553(a);

rather, an acknowledgement that it has considered the § 3553(a) factors will

suffice. United States v. Turner, 474 F.3d 1265, 1281 (11th Cir. 2007).

      Here, the district court did not abuse its discretion when it imposed

Guajardo’s concurrent 168-month sentences. The district court provided a

comprehensive analysis of the § 3553(a) factors that it used to fashion Guajardo’s

sentences, expressly relying on the nature and circumstances of the offense,

Guajardo’s history and characteristics, and the need for both specific and general

deterrence. The record demonstrates that the district court considered the impact

of Guajardo’s imprisonment and imminent deportation order on him and his

family, as well as his minor criminal history. Nevertheless, the court determined

that a downward variance was not appropriate in light of the quantity of drugs sold,

the purity content of the drugs, the dollar amount of the sale, and the dangerous

and addictive nature of methamphetamines. The district court had the discretion to

weigh these factors, and Guajardo has not shown that it made a clear error of

judgment in concluding that these within-guidelines sentences were warranted after

weighing the mitigating factors against the aggravating factors. See United States

v. Saac, 632 F.3d 1203, 1214–15 (11th Cir. 2011); Irey, 612 F.3d at 1189. And

importantly, Guajardo’s sentences were at the low end of the guideline range―a



                                          4
              Case: 17-14581     Date Filed: 06/13/2018   Page: 5 of 5


further indication that his sentences are not substantively unreasonable. See Irey,
612 F.3d at 1185.

                                      * * *

      For the foregoing reasons, we hold that Guajardo’s 168-month concurrent

sentences are not substantively unreasonable. Accordingly, we affirm.

      AFFIRMED.




                                          5